EXHIBIT 10.1

LOAN AND SECURITY AGREEMENT

Dated: March 20, 2015

FIRST BUSINESS CAPITAL CORP., a Wisconsin corporation (the “Lender”), 401
Charmany Drive, Madison, Wisconsin 53719, and SKYLINE CORPORATION, an Indiana
corporation (“Parent”) and its wholly-owned subsidiaries, HOMETTE CORPORATION
(“Homette”) and LAYTON HOMES CORP. (“Layton”), each an Indiana corporation, and
SKYLINE HOMES, INC. (“Homes”), a California corporation (Homette, Layton and
Homes, herein collectively, the “Consolidated Subsidiaries” and together with
Parent, the “Debtor”), whose chief executive office is located at 2520 ByPass
Road, Elkhart, Indiana 46514, agree as follows:

1. DEFINITIONS

All terms defined in Articles 1 through 9 of the Uniform Commercial Code as
enacted in Wisconsin shall have the meanings specified therein unless otherwise
defined herein or unless the context requires otherwise. All accounting terms
not specifically defined herein shall be construed in accordance with generally
accepted accounting principles consistently applied, except as otherwise stated
herein.

“Accounts” shall mean all of Debtor’s accounts, as such term is defined in the
UCC, including each and every right of Debtor to the payment of money, whether
such right to payment now exists or hereafter arises, whether such right to
payment arises out of a sale, lease or other disposition of goods or other
property, out of a rendering of services, out of a loan, out of the overpayment
of taxes or other liabilities, or otherwise arises under any contract or
agreement, whether such right to payment is created, generated or earned by
Debtor or by some other person who subsequently transfers such person’s interest
to Debtor, whether such right to payment is or is not already earned by
performance, and howsoever such right to payment may be evidenced, together with
all other rights and interests (including all Liens) which Debtor may at any
time have by law or agreement against any account debtor or other obligor
obligated to make any such payment or against any property of such account
debtor or other obligor; all including, but not limited to, all present and
future accounts, contract rights, loans and obligations receivable, chattel
papers, bonds, notes and other debt instruments, tax refunds and rights to
payment in the nature of general intangibles.

“Affiliate” shall mean (a) person or entity which directly or indirectly owns,
controls or holds with power to vote, twenty percent (20%) or more of the
outstanding voting securities of Debtor; (b) a corporation twenty percent
(20%) or more of whose outstanding voting securities are directly or indirectly
owned, controlled or held with power to vote, by Debtor, or by a person or
entity which is an Affiliate within the meaning of subclause (a) above; (c) a
person or entity which manages, operates or leases all or a material part of
Debtor’s business; (d) any director, officer or controlling person of Debtor;
(e) any partnership in which Debtor is a general or limited partner; or (f) any
limited liability company in which Debtor is a member.



--------------------------------------------------------------------------------

“Affiliated Company” shall mean any of the following: (1) any company which is a
member of a controlled group of corporations (determined under Section 1563(a)
of the Internal Revenue Code without regard to Section 1563(a)(4) and (e)(3)(C))
which also includes Debtor as a member, (2) any trade or business under common
control (as defined in Section 414(c) of the Internal Revenue Code) with Debtor,
(3) a member of an affiliated service group (as defined in Section 414(m) of the
Internal Revenue Code) which includes Debtor, and (4) any other entity required
to be aggregated with Debtor under Section 414(o) of the Internal Revenue Code.

“Authorized Security Interest” shall mean the liens and security interests
permitted pursuant to Section 8.2 hereof.

“Bank Affiliate” shall mean any one or more of First Business Bank and all other
subsidiaries of First Business Financial Services, Inc.

“Business Day” shall mean any day other than a Saturday or Sunday on which banks
are not authorized to be closed and on which the Federal Reserve Bank is open
for the conduct of banking business with Federal Reserve member banks.

“Closing Date” shall mean the date hereof or such later date as all of the
conditions precedent set forth in Section 17.1 hereof have been satisfied.

“Code” or “Internal Revenue Code” shall mean the Internal Revenue Code of 1986,
as amended from time to time and any corresponding or succeeding law, together
with any regulations, interpretations, announcements or decisions thereunder.

“Collateral” shall mean and include all personal property and assets of Debtor,
other than the Excluded Assets, including, but not limited to, all of the
following, whether now owned or existing or hereafter created or acquired,
wheresoever located, together with all additions and accessions and all proceeds
and products of the following, including, without limitation, cash, goods,
deposit accounts, negotiable instruments and other instruments for the payment
of money, chattel paper, rights to payment of money, security agreements or
other documents, and all proceeds of credit or other forms of insurance coverage
on any of the following, and all books and records pertaining to any of the
following:

(1) all of Debtor’s Accounts, and all rights, title or interest in any other
real or personal property represented by or securing the same, and all of
Debtor’s rights as an unpaid vendor or lienor, including stoppage in transit,
replevin or reclamation and any other items of real or personal property in
which Debtor has granted or may in the future grant a lien or security interest
to Lender hereunder or in any supplement hereto or otherwise;

(2) all supporting obligations, including all guarantees, mortgages on real or
personal property, leases or other agreements or property securing or relating
to any of the items referred to in Section (1) of this definition of
“Collateral” or acquired for the purpose of securing and enforcing any of such
items;



--------------------------------------------------------------------------------

(3) all of Debtor’s Inventory;

(4) all of Debtor’s general intangibles, including, without limitation, all
goodwill, Intellectual Property Rights, customer lists, supplier lists,
franchises, all of Debtor’s interests in and rights to domain names and web
sites and all rights and interests related thereto, tax refund claims and all
other contract rights and chooses in action;

(5) all of Debtor’s instruments, including promissory notes, and all of Debtor’s
documents;

(6) all of Debtor’s investment property;

(7) all of Debtor’s deposit accounts;

(8) all of Debtor’s machinery, equipment, motor vehicles of any nature and
description, furniture and fixtures and all assets which are classified by
Debtor as fixed assets for accounting purposes or which should be classified as
fixed assets in accordance with generally accepted accounting principles;

(9) all of Debtor’s leases, rents, issues and profits;

(10) all of Debtor’s letter-of-credit rights and letters of credit;

(11) all of Debtor’s post office boxes and all of Debtor’s rights in connection
therewith;

(12) all computer and other data processing hardware, all software programs,
whether owned, licensed or leased, and all documentation for such hardware and
software;

(13) all of Debtor’s books and records pertaining to any of the foregoing,
however produced, reproduced or recorded, including, but not limited to, books
and records stored or maintained on any type of computer and/or data processing
system or equipment (including, but not limited to, all related discs, tapes,
printouts and media); and

(14) all sums on deposit in the Collateral Account; and

(15) the Real Estate.

“Collateral Account” shall mean Lender’s account number 1991-395-00 maintained
with First Business Bank for the benefit of Debtor.



--------------------------------------------------------------------------------

“Collateral Agreements” shall mean and include all agreements, instruments,
documents and other papers delivered or to be delivered hereunder or otherwise
to create a security interest, mortgage or other lien in or on any property to
secure the Obligations.

“Credit Facility A” shall mean the revolving credit facility provided by Lender
to Debtor pursuant to the terms and conditions of and in the maximum amount set
forth in Section 2.1 hereof.

“Customer” shall mean and include the account debtor with respect to any of the
Accounts or the prospective purchaser with respect to any contract right or any
party who enters into or proposes to enter into any contract or other
arrangement with Debtor, pursuant to which Debtor is to deliver any personal
property or perform any services.

“Default Period” shall mean any period of time beginning on the first day of the
month in which an Event of Default occurs and ending on the date identified by
Lender in writing as the date that such Default Period has ended.

“Environmental Laws” shall mean all federal, state and local laws including
statutes, regulations, ordinances, codes, rules and other governmental
restrictions and requirements relating to the discharge of air pollutants, water
pollutants or process waste water or otherwise relating to the environment or
hazardous substances including, but not limited to, the Federal Solid Waste
Disposal Act, the Federal Clean Air Act, the Federal Clean Water Act, the
Federal Resource Conservation and Recovery Act of 1976, the Federal
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
regulations of the Environmental Protection Agency, regulations of the Nuclear
Regulatory Agency, and regulations of any state department of natural resources
or state environmental protection agency now or at any time hereafter in effect.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any corresponding or succeeding law, together
with any regulations, interpretations, announcements or decisions thereunder.

“Excluded Assets” shall mean the following assets of Debtor:

(1) the real estate (including an idle plant) located at 3030 W. Silverspring
Blvd., Ocala, Florida;

(2) the vacant real estate with a Property Tax No. R4415 03306 located at Colvin
Court, McMinnville, Oregon;

(3) life insurance policies and any cash proceeds therefrom which are owned by
the Parent.

“Guarantors” shall mean any Person now or hereafter guarantying payment of the
Obligations.



--------------------------------------------------------------------------------

“Intellectual Property Rights” shall mean all actual or prospective rights
arising in connection with any intellectual property or other proprietary
rights, including all rights arising in connection with copyrights, patents,
service marks, trade dress, trade secrets, trademarks, trade names or mask
works.

“Inventory” shall mean and include all inventory of Debtor, whether consisting
of whole goods, spare parts or components, all personal property of Debtor held
for sale, lease or demonstration, or to be furnished under contracts for
service, goods leased to others, trade-ins and repossessions, raw materials,
work in process, materials and supplies used or consumed in Debtor’s business,
and all additions and accessions to any of the foregoing, including documents
evidencing such property, and all such property which may be returned to Debtor
by its Customers or repossessed by Debtor.

“Letter of Credit Liabilities” shall mean the sum of the aggregate amount
available to be drawn under letters of credit issued at the request of Debtor by
Lender or by a Bank Affiliate or other bank under an agreement with Lender plus
the aggregate amount of any unreimbursed draws under any such letter of credit.

“Maximum Loan Amount” shall mean the maximum principal amount of Credit Facility
A.

“Mortgages” shall mean the Real Estate Mortgages and Deeds of Trust by Debtor in
favor of Lender with respect to the Real Estate.

“Net Earnings (Loss)” shall mean, for any fiscal period, Debtor’s after tax net
income (loss), decreased by the sum of any extraordinary or non-operating income
recorded by Debtor and increased by any extraordinary or non-operating expense
or loss recorded by Debtor, as determined in accordance with generally accepted
accounting principles consistent with those followed in preparation of the
financial statements described in Section 7.1.1 and 7.1.2 hereof.

“Net Worth” shall mean (1) the total of all of Debtor’s assets minus (2) the
aggregate of all Debtor’s liabilities and reserves of every kind and character,
all determined in accordance with generally accepted accounting principles
consistent with those followed in preparation of the financial statements
described in Section 7.1.1 and 7.1.2 hereof.

“Note A” shall mean Debtor’s promissory note, substantially in the form attached
hereto as Exhibit A.

“Notes” shall mean Note A and any other promissory note of Debtor which may be
issued by Debtor hereunder, each as amended, restated, supplemented, modified or
extended from time to time.

“Obligations” shall mean all of Debtor’s debts, notes (specifically including,
but not limited to, the Notes), obligations and liabilities (specifically
including, but not limited to, all liabilities of Debtor for advances made by
Lender under Credit Facility A for reimbursement of draws made pursuant to
letters of credit issued at the request of Debtor hereunder, and all unpaid
interest, fees and expenses relating to all such letters of credit) of whatever
nature or amount



--------------------------------------------------------------------------------

(and any extensions, renewals, or modifications thereof) to Lender or any Bank
Affiliate arising out of this Agreement or other credit or financial
accommodations of whatever nature (direct, indirect, contingent or otherwise)
previously granted, contemporaneously granted or granted in the future by Lender
or any Bank Affiliate to Debtor, to Debtor and another, or to another guaranteed
or endorsed by Debtor, and the performance of all covenants, conditions and
agreements contained in this Agreement, the Notes, the Collateral Agreements or
in any evidence of or document relating to any of the foregoing, and, to the
extent not prohibited by law, costs and expenses of collection or enforcement of
the Obligations, including, but not limited to, actual attorneys’ fees.
Obligations shall include all amounts that Lender is obligated to pay or has
paid as a result of Lender purchasing participations or executing indemnities or
reimbursement obligations with respect to letters of credit issued at the
request of Debtor by a Bank Affiliate or other bank. The Obligations shall be
joint and several obligations of Parent and each of the Consolidated
Subsidiaries without regard to the party requesting or utilizing the proceeds of
loans made hereunder.

“One Year LIBOR Rate” shall mean, with respect to any date of determination, the
average interbank offered rate for deposits in United States dollars in the
London market (LIBOR), for a one year period, as published in the most recent
The Wall Street Journal (or the rate for such deposits determined by Lender at
such time based on such other published service of general application as shall
be selected by Lender for such purpose).

“Operating Account” shall mean Debtor’s commercial demand account number
1087-363-00 maintained with First Business Bank.

“Original Termination Date” shall mean March 31, 2018.

“Pension Plan” shall mean an employee pension benefit plan, within the meaning
of Section 3(2) of ERISA, which is maintained or sponsored by Debtor or any
Affiliated Company, or to which Debtor or any Affiliated Company is required to
contribute. The term “Pension Plan” also means any multi-employer plan within
the meaning of Section 3(37) of ERISA, which is contributed to by Debtor or any
Affiliated Company.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

“Plan” shall mean either a Pension Plan or a Welfare Benefit Plan.

“Qualified Account” shall mean an Account owing to Debtor, less any finance
charges and/or any amount reserved for discounts, which meets all of the
following specifications:

(1) Sale of Goods or Services Rendered. It arose from the performance of
services by Debtor, or from a bona fide sale or lease of goods, which have been
delivered or shipped to the Customer and for which Debtor has genuine invoices,
shipping documents or receipts, which sale is not a consignment sale, a sale on
approval or a sale or return.



--------------------------------------------------------------------------------

(2) Age of Invoice and Due Date of Invoice. It is payable within thirty
(30) days of the invoice date and is not unpaid more than ninety (90) days past
the date of invoice. An invoice may not be dated prior to performance of the
service or delivery of the goods represented on that invoice.

(3) Past Due Accounts of Customer. Not more than twenty five percent (25%) of
the accounts owing by the Customer are more than ninety (90) days past the date
of invoice.

(4) Ownership. It is owned by Debtor free of all liens and encumbrances and
security interests (except Lender’s security interest and subordinated
Authorized Security Interests).

(5) Acceptance by Customer. It is enforceable against the Customer and for the
amount shown as owing in the statements furnished by Debtor to Lender. No
return, rejection or repossession has occurred. It and the transaction out of
which it arose comply with all applicable laws and regulations. The merchandise
or services have been fully accepted by the Customer without dispute and are not
subject to any setoff, credit allowance or adjustment, nor is it subject to any
defenses or counterclaims.

(6) Not a Contra Account. The Customer does not hold any account receivable from
or other indebtedness of Debtor, including rebates payable by Debtor under its
Volume Incentive Programs (VIP).

(7) Not a Foreign Receivable. The Customer has its principal place of business
in the United States of America or the account is secured by either (i) a letter
of credit in form satisfactory to Lender issued or confirmed by a United States
of America bank satisfactory to Lender, or (ii) foreign credit insurance in form
and substance satisfactory to Lender and assigned to Lender on terms
satisfactory to Lender.

(8) Not Partial or Progress Billing. It does not represent partial billing or
progress billing of a transaction with a Customer.

(9) Affiliates. It is not due from an Affiliate.

(10) Government as Customer. It is not due from the United States of America
government or any of its departments, agencies or instrumentalities, unless
Debtor has complied with Section 7.13 hereof to the satisfaction of Lender.

(11) Satisfaction of Lender as to Financial Condition of Customer. Lender is,
and continues to be satisfied with the creditworthiness of the Customer in
relation to the amount of credit extended and has not notified Debtor, orally or
in writing, that the account or Customer is unsatisfactory.

(12) Concentration. It is not an otherwise Qualified Account owed by a Customer,
to the extent that the balance of Accounts owed by such Customer exceeds
twenty-five percent (25%) of the aggregate amount of all Accounts.



--------------------------------------------------------------------------------

(13) Satisfaction of Lender. Lender has not notified Debtor, orally or in
writing, that the account or Customer is unsatisfactory in any respect.

“Qualified Inventory” shall mean Debtor’s inventory of raw materials,
specifically excluding goods in transit, consigned goods, office supplies,
work-in-process, finished goods for sale, ingredients and packaging materials,
which meets these specifications:

(1) Ownership. It is owned by Debtor free of all tax liens and other liens,
encumbrances and security interests (except Lender’s security interest and
subordinated Authorized Security Interests) and it is located at one of the
locations listed on Schedule I hereto.

(2) Other Financing. No financing statement (other than Lender’s and those
relating to subordinated Authorized Security Interests) is on file covering it
or its products or proceeds.

(3) Documents. If it is represented or covered by documents of title, Debtor is
the owner of the documents free of all tax liens and other liens, encumbrances
and security interests (other than Lender’s security interest and subordinated
Authorized Security Interests).

(4) Condition. It is in good condition and, in the case of goods held for sale,
it is new and unused (except as Lender may otherwise consent in writing).

(5) Age-Obsolescence. It is less than six (6) months old and neither obsolete or
obsolescent.

(6) Satisfaction of Lender. Lender has not notified Debtor, orally or in
writing, that any of the Inventory is unsatisfactory.

“Real Estate” shall mean Debtor’s real property subject to the terms of the
Mortgages, the addresses of which are set forth on Schedule I hereto.

“Real Estate Tax Reserve” shall mean at any time during each calendar year, an
amount equal to the difference of (i) 1/12 of the total real estate taxes on the
Real Estate due for the current calendar year times the number of calendar
months or portions thereof elapsed since the beginning of such calendar year
minus (ii) any portion of such real estate taxes which have been paid, as
evidenced by an official receipt of the relevant taxing authority provided by
Debtor to Lender.

“Subordinated Debt” shall mean such indebtedness of Debtor which is fully
subordinated in right of payment, in a manner satisfactory to Lender, to the
Obligations.

“Termination Date” shall have the meaning provided in Section 10 hereof.

“Unused Amount” shall mean, as of any date, Ten Million Dollars ($10,000,000.00)
minus the outstanding principal amount under Credit Facility A.



--------------------------------------------------------------------------------

“Welfare Benefit Plan” shall mean an employee welfare benefit plan, within the
meaning of Section 3(1) of ERISA, which is maintained or sponsored by Debtor or
any Affiliated Company, or to which Debtor or any Affiliated Company is required
to contribute.

2. CREDIT FACILITIES

2.1. Credit Facility A. Subject to the terms, conditions and limitations hereof,
including, without limitation, Section 4.1. hereof, and provided that no Event
of Default has occurred hereunder, Lender agrees to lend (and upon repayment
relend) money to Debtor in such amounts as Debtor from time to time requests, up
to the maximum amount of Ten Million Dollars ($10,000,000.00). Advances by
Lender hereunder shall be made by transfer to Debtor’s Operating Account. Loans
so made shall be evidenced by Debtor’s Note A, and, in addition, Lender shall
maintain a loan account ledger for Debtor, the debit balance of which shall
reflect the amount of Debtor’s indebtedness to Lender from time to time by
reason of any loans, advances or financial accommodations made in conformance
with this Credit Facility A. Each month Lender shall render to Debtor a
statement of account as of the last day of the preceding month, which statement
shall be considered correct and accepted by Debtor and conclusively binding upon
Debtor unless Debtor notifies Lender to the contrary within thirty (30) days
from the date of mailing of said statement. Debtor promises to pay to Lender
interest in accordance with Section 2.3 hereof and to pay all outstanding
principal and accrued but unpaid interest under Note A in full on the date of
the termination of this Agreement.

2.2. Intentionally Blank.

2.3. Interest Rate.

2.3.1. Interest Rate and Payment. The interest rate hereunder on the Notes shall
be equal to three and three quarters percent (3.75%) per annum in excess of the
One Year LIBOR Rate. If the index upon which the One Year LIBOR Rate is
determined becomes unavailable during the term of this Agreement, Lender may
designate a comparable substitute index after notifying Debtor. If at any time
during the term hereof, Lender determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the One Year LIBOR Rate, then Lender shall give notice
thereof to Debtor by telephone or electronic mail as promptly as practicable
thereafter and, until Lender notifies Debtor that the circumstances giving rise
to such notice no longer exist, Lender may designate a comparable substitute
rate after notifying Debtor. If at any time during the term hereof, the One Year
LIBOR Rate will not adequately and fairly reflect the cost to Lender of making
or maintaining the loans hereunder, then Debtor will pay to Lender such
additional amount or amounts as will compensate Lender for such additional costs
incurred. At any time during any Default Period or following the Termination
Date, in Lender’s sole discretion and without waiving any of its other rights or
remedies, the unpaid balances on the Notes shall bear interest at three percent
(3.0%) per annum in excess of the rate that would apply in the absence of a
default, effective as of the first day of the month in which such Default



--------------------------------------------------------------------------------

Period begins through the last day of such Default Period, or any shorter time
period that Lender may determine. Interest shall be computed daily based upon a
three hundred sixty (360) day year and the One Year LIBOR Rate and the
outstanding loan balances as they exist at the end of each day. Changes in the
One Year LIBOR Rate shall become effective without notice to Debtor; however,
Lender will advise Debtor of such changes upon Debtor’s request. Interest for
each calendar month on the Notes shall be due and payable to Lender by Debtor as
of the first day of the next succeeding month and on the date of termination of
this Agreement, and at Lender’s sole option may be debited to Debtor’s loan
account ledger for Credit Facility A.

2.3.2. Intentionally Blank.

2.3.3. Facility Fees – Reimbursement of Expenses. In addition to all other
amounts to be paid by Debtor hereunder, Debtor shall pay Lender the following
fully earned non-refundable fees: (i) a facility fee of One Hundred Fifty
Thousand Dollars ($150,000.00) payable at closing, (ii) annual facility fees of
Fifty Thousand Dollars ($50,000.00) each, payable on each anniversary of the
Closing Date, (iii) an unused line fee payable in arrears at the rate of one
quarter percent (.25%) per annum on the average daily Unused Amount during the
prior calendar month, payable on the first day of each month and on the date of
termination of this Agreement (for the partial month then ended), (iv) monthly
bank assessment fees equal to one quarter percent (.25%) per annum of the
Maximum Loan Amount each, payable in arrears on the first day of each month and
on the date of termination of this Agreement, (v) at any time outstanding
Obligations and Letter of Credit Liabilities under Credit Facility A (as
evidenced by Debtor’s loan account ledger for Credit Facility A) exceeds the
amount permitted in accordance with Section 4.1 (herein, an “overadvance”), in
Lender’s sole discretion and without waiving any of its other rights or
remedies, daily overadvance fees at Lender’s then applicable rate, which are
currently One Thousand Dollars ($1,000.00) per day, payable on the dates each
such overadvance occurs, and (vi) monthly letter of credit fees payable in
arrears at the rate of one quarter percent (.25%) on the outstanding amount of
letters of credit issued at the request of Debtor by Lender or by a Bank
Affiliate or other bank and outstanding during the prior month, payable on the
first day of each month after the issuance of each such letter of credit, plus
all applicable issuance fees, draw fees, amendment fees and other related fees.
Amounts to be reimbursed by Debtor include all of Lender’s legal fees incurred
in negotiating and preparing the documentation for this extension of credit,
along with all other normal and customary out of pocket fees relating to and
expenses associated with preparation for closing and the actual closing of the
transaction contemplated by this Agreement, including, without limitation,
travel and travel related expenses of Lender’s personnel incurred in connection
with due diligence and closing activities related to the transaction
contemplated by this Agreement (whether or not the transaction closes or funds
are advanced), all of which amounts shall be payable upon demand. Debtor shall
also pay Lender, upon demand, for all field examinations of Debtor and its
assets performed by Lender (at Lender’s standard fee plus out of pocket
expenses) or on behalf of Lender (by reimbursing Lender’s actual expense),
whether conducted in conjunction with Lender’s pre-closing due diligence or
during the term of this Agreement. To the extent the Obligations are being
prepaid in full prior to



--------------------------------------------------------------------------------

the Termination Date, any fees or other amounts otherwise payable under this
Section 2.3.3 after such prepayment date but on or prior to the Termination Date
shall be due and payable with the final payment of the Obligations. All amounts
owing under this Section 2.3.3 may be debited to Debtor’s loan account ledger
for Credit Facility A.

2.3.4 Limitation on Interest. In no contingency or event whatsoever shall the
interest rate charged hereunder exceed the highest rate permissible under any
law which a court of competent jurisdiction shall, in a final determination,
deem applicable hereto. In the event such a court determines that Lender has
received interest hereunder in excess of the highest rate permissible under law,
Lender shall promptly refund such excess to Debtor without penalty or damages of
any kind.

2.4. Requests for Advances. Each Consolidated Subsidiary hereby irrevocably
designates Parent to act on its behalf to request advances hereunder and hereby
authorizes Lender to pay over and credit all loan proceeds hereunder in
accordance with the requests of Parent. Requests for advances hereunder received
prior to 1:00 p.m. Central Time on a Business Day will be processed on the same
Business Day and, subject to availability terms and absence of default hereunder
will be honored the same Business Day. Requests for advance received after 1:00
p.m. Central Time on any Business Day or on any other day will be processed on
the next Business Day. Notwithstanding the foregoing, until such time as Parent
has requested an advance pursuant to the foregoing sentence, Debtor has
requested, and Lender hereby agrees, that on each Business Day on which the cash
receipts posted to Debtor’s loan account ledger in accordance with the
provisions of Section 5.2 exceed the amount of outstanding loans to Debtor, if
any (such excess receipts being the “Excess Amount”), without further request by
Debtor, Lender shall make an advance of funds in the amount equal to the Excess
Amount for credit to the Operating Account. The foregoing constitutes a
continuing request for such advances and shall remain in effect so long as
Parent has not made a request for an advance in accordance with the second
sentence hereof, or until otherwise cancelled by either Debtor, upon two
(2) Business Days prior notice to Lender or Lender, upon notice to Debtor.

2.5. Letters of Credit. Subject to the terms, conditions and limitations hereof,
including, without limitation, Section 4.1. hereof, and provided that no Event
of Default has occurred hereunder, Lender agrees, if requested by Debtor, to
issue, or cause to be issued by a Bank Affiliate or other bank, letters of
credit for the account of Debtor, in accordance with Lender’s or such Bank
Affiliate’s or other bank’s usual and customary business practices, provided
that Lender or such Bank Affiliate or other bank shall have received, each in
form and substance reasonably acceptable to it and duly executed by Debtor, the
documents that Lender or such Bank Affiliate or other bank generally uses in the
ordinary course of its business for issuance of letters of credit of the type
requested. No letter of credit may have an expiration date later than the date
that is thirty (30) days prior to the Termination Date. Notwithstanding anything
to the contrary contained herein, Debtor and Lender hereby agree that all
obligations of Debtor to reimburse or pay Letter of Credit Liabilities shall be
satisfied by the prompt issuance of one or more advances under Credit Facility
A, which Debtor hereby acknowledges are requested and (x) if the conditions for
such advances are met, Lender hereby agrees to fund, and (y) if the conditions
for such advances are not met, Debtor may but shall not be obligated to fund.
All amounts not so reimbursed shall bear interest as provided in any applicable
letter of



--------------------------------------------------------------------------------

credit application or letter of credit agreement (or any promissory note issued
by Debtor in connection therewith), or in the absence of such provision, shall
bear interest and be payable at the same rate and in the same manner as advances
under Credit Facility A.

3. SECURITY INTEREST AND PLEDGE

To secure the payment and performance of all of Debtor’s Obligations as herein
defined, and as a contemporaneous exchange for value, each of Parent and each
Consolidated Subsidiary hereby grants, pledges, hypothecates and assigns to
Lender and each Bank Affiliate a lien and security interest in all of such
party’s right title and interest in the Collateral, as herein defined, and all
of its ledger sheets, files, records, documents and instruments relating to the
Collateral. Upon request by Lender, Debtor will grant Lender a security interest
in all commercial tort claims it may have against any Person.

Debtor also grants Lender and each Bank Affiliate a security interest and lien
in any credit balance or other money now or hereafter owed Debtor by Lender or
any Bank Affiliate, and Debtor agrees that Lender may at any time after an
occurrence of an Event of Default, without notice or demand, set off against
such credit balance or other money any amount unpaid under the Obligations.

Lender shall have received within thirty (30) days after closing written reports
establishing to the satisfaction of Lender that financing statements and, as
appropriate, fixture financing statements have been effectively filed and/or
recorded in all appropriate offices providing Lender with a perfected first
priority security interest in the personal property and fixtures Collateral
described herein.

4. COLLATERAL–OBLIGATION RATIOS

4.1. Facility A. Without Lender’s written consent, Debtor shall not at any time
permit the sum of the aggregate amount of those Obligations reflected by the
loan account ledger for Credit Facility A, plus all Letter of Credit Liabilities
to exceed the lesser of (i) Ten Million Dollars ($10,000,000.00), or (ii) the
sum of:

4.1.1. eighty percent (80%) of the amount owing on Qualified Accounts (after
deducting payments on Qualified Accounts which are in the process of collection
by Lender); plus

4.1.2. ten percent (10%) of Qualified Inventory at cost or wholesale market
value, whichever is lower (subject to a maximum of One Million Five Hundred
Thousand Dollars ($1,500,000.00)); less

4.1.3. the Real Estate Tax Reserve; less

4.1.4. any reserves Lender, in its sole discretion, deems necessary or
appropriate; taking into account Debtor’s and Debtor’s Customers’ financial
condition and prospects, the nature and condition of the Collateral, applicable
contingencies and any other factor deemed material by Lender.



--------------------------------------------------------------------------------

4.2. Additional Payments. In addition to other required payments, Debtor shall
pay Lender, in reduction of the Obligations owing to Lender at any time, such
sums as may be necessary from time to time to maintain the foregoing ratios and
to comply with the foregoing advance limits. Such ratio is stated only for the
purpose of advances under this Agreement and not for valuation of the
Collateral.

5. COLLECTIONS

5.1. Collection Service. Prior to Lender making any advances hereunder, Debtor
hereby agrees to enter into a Tri-Party Account Agreement (the “Tri-Party
Agreement”), pursuant to which Lender, First Business Bank and Debtor shall
agree upon the procedures for processing Collections through the Collateral
Account.

5.2. Receipt and Credit for Collection. All checks, drafts, cash, notes, money
orders, acceptances and other remittances (“Collections”) in part or full
payment of and with respect to the Collateral received directly by Debtor shall
immediately be delivered by Debtor to Lender (for deposit in the Collateral
Account) via electronic transmission (referred to as “remote capture deposit”)
or by Debtor to Lender in precisely the form received (but endorsed by Debtor if
necessary for collection), and until such delivery such Collections shall be
held by Debtor in trust for Lender. To the extent Debtor is to receive
Collections via ACH initiated by Debtor or other electronic transfers, such
transfers shall be made to the Collateral Account. Collections received in the
Collateral Account shall be transferred to Lender’s general funding account and
applied by Lender against the Obligations subject to a one-half (1/2) Business
Day collection period by crediting Debtor’s loan account ledger for Credit
Facility A. (Availability, however, shall be determined on the basis of
Collections being applied against the Obligations upon receipt in Lender’s
general funding account.) In the event that any such item, the amount of which
has been credited against the Obligations, is subsequently dishonored or
otherwise returned unpaid to Lender or First Business Bank, Lender may
retroactively debit Debtor’s loan account ledger for Credit Facility A for the
amount of such item.

5.3. Verification and Notification. Lender may confirm and verify all Accounts
in any manner, and Debtor shall assist Lender in so doing. Lender may terminate
Debtor’s authority to make Collection at any time. Lender may at any time
notify, or require Debtor to notify, all of Debtor’s Customers or any of them to
make payment directly to Lender and Lender may enforce collection of, settle,
compromise, extend or renew the indebtedness of any or all of Debtor’s Customers
without liability of any kind. Until Debtor’s Customers are otherwise notified,
Debtor, as agent of Lender, shall make Collections on the Accounts.

5.4. Authority to Perform for Debtor. To the fullest extent permitted by law,
Debtor appoints each and every agent of Lender as Debtor’s attorney-in-fact to
endorse the name of Debtor on any notes, acceptances, checks, drafts, money
orders or other instruments for the payment of money or any security interest
that may come into Lender’s possession and to sign Debtor’s name on any invoice
or bill of lading relating to any of the Accounts, on drafts against Customers,
and notices to Customers. This power, because it is coupled with an interest, is
irrevocable while any Obligation remains unpaid. Lender is hereby authorized and
empowered to accept the return of goods represented by any of the Accounts,
without notice to or the consent



--------------------------------------------------------------------------------

of Debtor, without discharging or in any way affecting Debtor’s liability
hereunder. All acts of Lender or its appointee pursuant to this Section 5.4 are
hereby ratified and approved, and Lender or its appointee shall not be liable
for any acts of commission or omission, nor for any error of judgment or mistake
of fact or law, except to the extent arising out of the willful misconduct of
Lender or its appointee.

6. DEBTOR’S WARRANTIES

Debtor warrants that while any of the Obligations are unpaid or unsatisfied:

6.1. Accuracy of Information. All information, certificates or statements given
to Lender pursuant to this Agreement shall be true and complete when given.

6.2. Accuracy of Financial Statements. As of the date hereof, to the best of
Debtor’s knowledge no material adverse change has occurred or is about to occur
which would affect the business, operations, assets, property, prospects or
financial condition of Debtor as reflected in Debtor’s May 31, 2014 fiscal year
end audited financial statements, or its interim financial statements previously
provided to Lender by Debtor. The sale by Parent of its recreational vehicle
business which occurred after the end of Debtor’s fiscal year ended May 31, 2014
shall not be deemed a material adverse change under this Agreement. Debtor
agrees to notify Lender immediately of any adverse changes to said financial
statements.

6.3. Names; Addresses. The address appearing on page 1 hereof is Debtor’s chief
executive office and Parent’s principal place of business and the address of the
office where Parent keeps its records concerning Accounts and contract rights.
The addresses of each Consolidated Subsidiary’s principal place of business are
set forth on Schedule I. Such locations shall not be changed without the prior
written consent of Lender. Except as listed on Schedule I, there are no other
locations at which Debtor keeps any Collateral or records except for the real
estate identified as an Excluded Asset. Parent’s name as indicated in the
records of its state of organization is Skyline Corporation, and each
Consolidated Subsidiary’s name as indicated in the records of its state of
organization is set forth on Schedule I. Schedule I hereto lists, in addition to
Collateral and record locations outside Parent’s principal office, all prior
corporate names and all trade names by which Debtor is now known or was
previously known within the past five years.

6.4. Organization. Each of Parent, Homette and Layton is a duly organized,
validly existing corporation in good standing under the laws of the State of
Indiana and Homes is a duly organized, validly existing corporation in good
standing under the laws of the State of California, and each is duly qualified
to do business and is in good standing in every jurisdiction in which each is
required under the laws of such jurisdiction to qualify to do business or
otherwise register. Debtor has filed all reports required to be filed by Debtor
with the Indiana Secretary of State and the California Secretary of State in
order to maintain each charter of Parent and each Consolidated Subsidiary and no
proceeding is pending to revoke any charter of Parent or any Consolidated
Subsidiary or dissolve any of the foregoing parties.



--------------------------------------------------------------------------------

6.5. Other Agreements. Debtor is not in default under any agreement for the
payment of money.

6.6. Unfunded Liabilities – ERISA. Except as set forth on Schedule II, Debtor
has no Plan. None of the Pension Plans has an accumulated funding deficiency, as
defined under Section 302 of ERISA and Section 412 of the Internal Revenue Code
whether or not waived. All of the Pension Plans are qualified under
Section 401(a) of the Internal Revenue Code and the related trusts are exempt
from tax under Section 501(a) of the Internal Revenue Code. Debtor has not
incurred and does not expect to incur any liability to the Pension Benefit
Guaranty Corporation (“PBGC”), or to any trustee appointed pursuant to ERISA
Section 4042, with respect to any Pension Plan, and the PBGC has not instituted
proceedings to terminate any Pension Plan or to have a trustee appointed under
ERISA Section 4042 to administer or terminate any Pension Plan. There are no
pending investigations by any government agency involving the Plans. Except as
set forth on Schedule II hereto, no event has occurred, and there exists no
condition or set of circumstances which presents a risk of termination of any
Pension Plan or which could result in any liability on the part of Debtor to the
PBGC and there has been no reportable event (as defined in Section 4043(b) of
ERISA). Debtor has not engaged in any “prohibited transaction” (as defined in
ERISA Section 406 and Section 4975 of the Internal Revenue Code), with respect
to a Plan or any of the related trusts, which may result in any civil penalty
assessed pursuant to ERISA Section 502(i) or a tax imposed by the Internal
Revenue Code. Debtor has no withdrawal liability assessed or contingently
assessable under ERISA as to any Pension Plan which is a multi–employer Plan.
Except as set forth on Schedule II, Debtor does not maintain unfunded Welfare
Benefit Plans (within the meaning of ERISA Section (1)) for employees of Debtor
which cannot be terminated without further financial obligation on the part of
Debtor upon notice of not more than thirty (30) days. Each of the Plans has been
administered at all times, and in all material respects, in accordance with its
terms. Debtor has fully complied with the notice and continuation of coverage
requirements of Sections 601 through 608 of ERISA and Section 4980B of the
Internal Revenue Code. All reports, statements, returns, and other information
required to be furnished or filed with respect to the Plans have been furnished
or filed, or both, in accordance with Sections 101 through 105 of ERISA and
Section 6057 through 6059 of the Internal Revenue Code, and they are true and
correct. Records of the Plans have been maintained in accordance with
Section 107 of ERISA. Debtor and all other fiduciaries (as defined in
Section 3(21) of ERISA) with respect to any of the Plans do not have any
material liability for any breach of any fiduciary duties under Sections 404,
405 or 409 of ERISA. No action, proceeding or claim has been asserted, or is
pending or threatened, against Debtor or any Plan fiduciary with respect to any
Plan and no basis exists therefor. For purposes of this Section 6.6, “Debtor”
shall include Debtor and any Affiliated Company.

6.7. Ownership. Debtor is the exclusive owner of the Collateral free of all
encumbrances, security interests, liens and interests of third parties
whatsoever (except Lender’s security interest and Authorized Security
Interests), and chattel paper constituting Collateral evidences a perfected
security interest in the goods covered by it, free from all other encumbrances
and security interests, and no financing statement (other than Lender’s or one
giving rise to an Authorized Security Interest) is on file covering the
Collateral or any of it. If Inventory is represented or covered by documents of
title, Debtor is the owner of the documents, free of all encumbrances and
security interests other than Lender’s security interest and Authorized Security
Interests. Debtor is duly authorized to sell, transfer, pledge and grant a
security interest in each and every item of the Collateral.



--------------------------------------------------------------------------------

6.8. Litigation. There is no litigation or proceeding pending or, to the
knowledge of any of Debtor’s officers, threatened against Debtor which might
materially adversely affect the condition of Debtor or the ability of Debtor to
perform the Obligations.

6.9. Fiscal Year. Debtor’s fiscal year ends on May 31.

6.10. Validity of Agreement. The execution and delivery of this Agreement to
Lender will not violate or constitute a breach of Parent’s or any Consolidated
Subsidiary’s Articles of Incorporation, Bylaws or other organizational papers or
any indenture, agreement or undertaking to which Debtor is a party or is
subject.

6.11. Dump Sites. With respect to the period during which Debtor owned or
occupied its real estate, and to the best of Debtor’s knowledge after reasonable
investigation, with respect to the time before Debtor owned or occupied its real
estate, no person or entity has caused or permitted materials to be stored,
deposited, treated, recycled or disposed of on, under or at any real estate
owned or occupied by Debtor, which materials, if known to be present, would
require cleanup, removal or some other remedial action under Environmental Laws.

6.12. Tanks. Except as disclosed on Exhibit B hereto there are not now, nor to
the best of Debtor’s knowledge after reasonable investigation have there ever
been, tanks or other facilities on, under, or at any real estate owned or
occupied by Debtor which contained materials which, if known to be present in
soils or ground water, would require cleanup, removal or some other remedial
action under Environmental Laws.

6.13. Other Environmental Conditions. Except as disclosed on Exhibit C hereto to
Debtor’s knowledge after reasonable investigation, there are no conditions
existing currently or likely to exist during the term of this loan which would
subject Debtor to damages, penalties, injunctive relief or cleanup costs under
any Environmental Laws or which require or are likely to require cleanup,
removal, remedial action or other response pursuant to Environmental Laws by
Debtor.

6.14. Changes in Laws. To the best of Debtor’s knowledge, there are no proposed
or pending changes in Environmental Laws that would have a material adverse
effect on Debtor.

6.15. Environmental Judgments, Decrees and Order. Debtor is not subject to any
judgment, decree, order or citation related to or arising out of Environmental
Laws and has not been named or listed as a potentially responsible party by any
governmental body or agency in a matter arising under any Environmental Laws.

6.16. Environmental Permits and Licenses. Debtor has all permits, licenses and
approvals required under Environmental Laws, including all permits, licenses and
approvals relating to air emissions or disposal of hazardous waste or
wastewater.



--------------------------------------------------------------------------------

6.17. Employee Controversies. There are no controversies pending or, to the best
of Debtor’s knowledge after diligent inquiry, threatened or anticipated between
Debtor and any of its employees, other than employee grievances arising in the
ordinary course of business which are not, in the aggregate, material to the
continued financial success and well-being of Debtor.

6.18. Labor Matters. There are no strikes or other labor disputes against Debtor
pending or, to Debtor’s knowledge, threatened. The hours worked and payment made
to employees of Debtor have not been in violation of the Fair Labor Standards
Act or any other applicable law dealing with such matters. All payments due from
Debtor, or for which any claim may be made against Debtor, on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of Debtor. The consummation of the
transactions contemplated by this Agreement will not give rise to a right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which Debtor is a party or by which Debtor is
bound.

6.19. Patents; Trademarks; Licenses. Debtor possesses adequate assets, licenses,
patents, patent applications, copyrights, service marks, trademarks and trade
names to continue to conduct its business as heretofore conducted. All of the
following, whether unregistered, federally registered or for which Debtor has
made application for federal registration, whether owned by or licensed to
Debtor, are listed on Schedule III hereto: patents, patent applications,
copyrights, service marks, trademarks and trade names.

6.20. Investment Company. Debtor is not an “investment company” or a company
controlled by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

6.21. Consignments. None of the inventory in Debtor’s possession was obtained by
Debtor on consignment or approval, except for consigned inventory from Universal
Forest Products, which inventory is segregated from Debtor’s other inventory.

6.22. Rights to Payment. Each right to payment and each instrument, document,
chattel paper and other agreement constituting or evidencing Collateral is (or,
in the case of all future Collateral, will be when arising or issued) the valid,
genuine and legally enforceable obligation, subject to no defense, setoff or
counterclaim, of the account debtor or other obligor named therein or in
Debtor’s records pertaining thereto as being obligated to pay such obligation.

6.23. Financing Statements. Debtor has authorized the filing of financing
statements sufficient when filed to perfect the security interests in personal
property created hereby. When such financing statements are filed in the offices
noted therein, Lender will have a valid and perfected security interest in all
Collateral which is capable of being perfected by filing financing statements.
None of the Collateral is or will become a fixture on real estate, unless a
sufficient fixture filing is in effect with respect thereto.



--------------------------------------------------------------------------------

7. DEBTOR’S AFFIRMATIVE COVENANTS

During the term of this Agreement, and until the Obligations are paid or
satisfied in full, Debtor covenants and agrees as follows:

7.1. Business Records; Reports. Debtor shall maintain a standard and modern
system of business records prepared in accordance with generally accepted
principles of accounting consistently applied throughout all accounting periods
and shall furnish Lender such reports respecting the business, assets and
financial condition of Debtor as Lender may reasonably request, all of which
reports shall be certified, in form satisfactory to Lender, by a principal
officer of Debtor or, when requested by Lender, audited by an independent
certified public accountant who is reasonably satisfactory to Lender. Lender
shall have the right at any time during normal business hours to verify, check,
inspect and make abstracts and copies of all of Debtor’s books, accounts,
records, audits, orders, correspondence, corporate minute books and other legal
records and such other papers, computer files, discs, tapes, printouts and other
media as Lender may desire. In addition to the foregoing, Debtor agrees to
deliver to Lender:

7.1.1. Within ninety (90) days after the end of each fiscal year of Debtor, a
balance sheet of Debtor as of the close of such fiscal year and related
statements of earnings, retained earnings and statements of cash flows for such
year, each with comparative figures for the preceding fiscal year, all in
reasonable detail satisfactory to Lender, prepared on a consolidated basis in
accordance with generally accepted accounting principles consistently applied,
as audited by an independent certified public accountant reasonably satisfactory
to Lender.

7.1.2. Within thirty (30) days after the end of each fiscal month, a balance
sheet and related statements of earnings, retained earnings and statements of
cash flows for such month, in each case with comparative figures for the same
month in the preceding fiscal year, prepared on the same basis as the most
recent annual statement provided pursuant to Section 7.1.1 above, subject to
year-end audit adjustments and the absence of footnotes, and certified by an
officer of Debtor.

7.1.3. As often as requested by Lender, but at least weekly, a report in the
form required by Lender reporting sales, credit memos and collections, and
reflecting the Collateral–Obligation Ratio (based on daily Qualified Accounts
and monthly Qualified Inventory figures) as of the end of the prior Business
Day, together with such information relating to the Collateral as Lender may
request, certified by an authorized signatory of Debtor.

7.1.4. Within ten (10) days after the end of each month, agings of Debtor’s
accounts payable and accounts receivable and inventory listings, each as of the
end of such month.

7.1.5. On or before thirty (30) days prior to the end of each fiscal year of
Debtor commencing with the fiscal year of Debtor ending May 31, 2015, Debtor
shall furnish to Lender a Business Plan (as defined hereinafter) for Debtor for
the next succeeding fiscal year of Debtor. For purposes of this Section 7.1.6,
“Business Plan” shall mean a statement prepared by Debtor’s management of
management’s intentions and projections with regard to anticipated business
developments or objectives relating to Debtor’s business, including (a) a
statement of Debtor’s projected Inventory and sales, (b) an operating and
capital budget, and (c) projections of (i) monthly balance sheets of Debtor,



--------------------------------------------------------------------------------

for such fiscal year of Debtor, (ii) monthly statements of income and expense
and of shareholders’ equity of Debtor, for such fiscal year of Debtor, and
(iii) monthly budgets of capital expenditures to be incurred by Debtor during
such fiscal year of Debtor. The Business Plan shall be in reasonable detail and
certified by the President of Debtor as having been prepared in good faith and
to the best knowledge and ability of Debtor. Debtor shall, promptly upon any
material revision of any of the foregoing, provide a copy of such revision to
Lender.

7.1.6. Upon receipt by Debtor, copies of all management letters and detailed
audit reports submitted to Debtor by independent certified public accountants.

7.1.7. Within thirty (30) days after the end of each month, a statement in the
form of Exhibit D hereto certified by the chief financial officer of Debtor, in
form and content satisfactory to Lender, representing and warranting that
(a) the representations and warranties contained in this Agreement are true and
correct as of the date of such statement, except for changes permitted or
contemplated by this Agreement which have been disclosed in writing to Lender;
(b) no condition, event, act or omission has occurred or exists which
constitutes an Event of Default under this Agreement or, if such condition,
event or act has occurred or does exist; stating in reasonable detail all
relevant facts with respect thereto, (c) no condition, event, act or omission
has occurred which, with the giving of notice or the passage of time, will
constitute an Event of Default under this Agreement or, if such a condition,
event, act or omission has occurred, stating in reasonable detail all relevant
facts with respect thereto, (d) the financial statements of Debtor submitted
with such statement have been prepared in accordance with generally accepted
accounting principles consistently applied, subject to year-end adjustments and
(e) Debtor is in compliance with the following Sections of this Agreement: 7.24,
7.25, and 8.3 and providing relevant factual information and computations to
evidence such compliance.

7.1.8. As Lender may request from time to time, copies of remittances received
by Debtor with those Collections deposited in the Collateral Account by remote
capture deposit.

7.2. Conduct of Business. Debtor shall maintain current filings of each of
Parent’s and each Consolidated Subsidiary’s Articles of Incorporation in all
states in which any such party is qualified to do business, and do all things
necessary for each of Parent, Homette and Layton to remain duly organized and
validly existing as an Indiana corporation and for Homes to remain duly
organized and validly existing as a California corporation, and maintain all
requisite authority to conduct its business in each of Indiana and California
and in all other states as may be required.

7.3. Changes in Status of Collateral. Debtor shall promptly notify Lender if any
Qualified Account or Qualified Inventory ceases to be qualified.

7.4. Chattel Paper, Instruments, etc. Chattel Paper, instruments, drafts, notes,
acceptances, and other documents which constitute Collateral shall be on forms
satisfactory to



--------------------------------------------------------------------------------

Lender. Debtor shall promptly mark all such forms of Collateral to indicate
conspicuously Lender’s interest and upon Lender’s request, immediately deliver
them to Lender, duly endorsed or assigned by Debtor.

7.5. Collateral Records and Statements. Debtor shall keep accurate and complete
books and records pertaining to the Collateral in such detail and form as Lender
requires and in accordance with generally accepted principles of accounting
consistently applied, including, but not limited to, schedules of inventory,
original orders, invoices, and shipping documents. At the request of Lender,
Debtor shall furnish to Lender a statement, certified by Debtor and in such form
and containing such information as may be prescribed by Lender, showing the
current status and value of the Collateral.

7.6. Taxes and Expenses. Any taxes (excluding income taxes of Lender) payable or
ruled payable by any Federal or State authority in respect of this Agreement,
any Note or any Collateral Agreement shall be paid by Debtor, together with
interest and penalties, if any, provided that Debtor shall be allowed to contest
the same in good faith so long as (1) Debtor maintains adequate reserves
therefor, (2) Debtor gives Lender notice thereof, and (3) Lender will not be
adversely affected thereby. Debtor shall also reimburse Lender for all fees and
out-of-pocket expenses and disbursements incurred by Lender in connection with
this Agreement, any Note or any of the Collateral Agreements, including the
actual legal fees and expenses of Lender’s legal counsel. Debtor also agrees to
pay the fees and expenses incurred by Lender in connection with any subsequent
amendment or modification of this Agreement, any Note or any of the Collateral
Agreements, or their collection and/or enforcement (including, but not limited
to, attorney fees and time charges of attorneys who may be employees of Lender).

7.7. Inspection of Collateral. At reasonable times Lender may examine the
Collateral and have full access to, and right to audit, check, inspect and make
abstracts and copies from Debtor’s books and records pertaining to it, wherever
located; and Debtor shall assist Lender in so doing. In connection therewith,
Lender may from time to time in its sole discretion conduct or engage a third
party to conduct field audits/examinations of the Collateral and Debtor’s books
and records pertaining thereto, and to the extent provided in and otherwise
consistent with Section 2.3.3 hereof, Debtor shall pay to Lender the cost of
such audits/examinations upon Lender’s presentation of an invoice therefor.

7.8. Insurance. Debtor shall procure forthwith and maintain insurance against
loss, theft, destruction and damage to the Collateral for the full insurable
value thereof, with such companies as are acceptable to Lender for the life of
this Agreement, plus other insurance thereon in the amounts and against such
risks as Lender may specify, and promptly, but no later than one hundred twenty
(120) days after the Closing Date, deliver an original copy of each such policy
to Lender, with a standard Lender’s Loss Payable Clause in favor of Lender.
Further, Debtor shall cause its insurer to deliver to Lender an Evidence of
Property Insurance prior to the date hereof and each year promptly following
renewal of each such policy. Loss or damage to the Collateral shall not release
Debtor from any of its Obligations to Lender. Lender is authorized, but not
obligated, in the name of Debtor or otherwise, to make, adjust, settle claims
under or cancel any insurance on the Collateral and apply all insurance proceeds
against the Obligations. All policies of insurance shall provide for at least
thirty (30) days prior written



--------------------------------------------------------------------------------

notice to Lender of cancellation, non-renewal or modification to its terms. In
addition, Debtor agrees to maintain workman’s compensation and life insurance on
key officers in reasonable amounts designated at any time or from time to time
by Lender. All liability insurance policies must name Lender as an additional
insured.

7.9. Maintenance of Collateral. Debtor shall maintain the Collateral and every
part thereof in good condition and repair and not permit its value to be
impaired (excepting only reasonable wear and tear); keep it free from all tax
liens and other liens, encumbrances and security interests (other than Lender’s
security interest and Authorized Security Interests); defend it against all
claims and legal proceedings by persons other than Lender; pay and discharge
when due all taxes, levies and other charges or fees levied or assessed upon it;
provided, however, that Debtor shall be allowed to contest the same in good
faith so long as (1) Debtor maintains adequate reserves therefor, (2) Debtor
gives Lender notice thereof, and (3) Lender will not be adversely affected
thereby; not lease, sell, transfer it from the premises where now located, or
otherwise dispose of it or permit it to become a fixture or accession to other
goods, without the prior written approval of Lender, except for sales or leases
of Inventory in the ordinary course of business; provided, however, that Debtor
shall be allowed to sell not more than one of Debtor’s manufactured housing
plants so long as (1) a Default Period is not then in effect and (2) the net
proceeds of such sale shall be applied to reduce outstanding advances under
Credit Facility A to the extent required by Lender in its sole discretion not
permit it to be used in violation of any applicable law, regulations, or policy
of insurance; and, as to Collateral consisting of instruments and chattel paper,
preserve rights in it against prior parties.

7.10. Maintenance of Security Interest. Debtor shall pay all expenses and, upon
request, take any action reasonably deemed advisable by Lender to preserve the
Collateral or to establish priority of, perfect, continue perfected, terminate
or enforce Lender’s interest in it or rights under this Agreement. Debtor shall
execute and deliver to Lender any and all documents Lender reasonably requests
to perfect its security interest in any or all Collateral. Debtor authorizes
Lender to file from time to time where permitted by law, such financing
statements against collateral described as “all personal property” or “all
assets” as Lender deems necessary or useful to perfect Lender’s interest in or
rights under this Agreement.

7.11. Notice of Changes. Debtor shall promptly notify Lender in writing of any
change of its officers, directors or key employees; use of any trade name not
listed on Schedule I hereto; acquisition of any federally registered patents,
patent applications, copyrights, service marks, trademarks or trade names;
application for registration of any patents, patent applications, copyrights,
service marks, trademarks or trade names; death of any guarantors; any sale or
purchase not in the regular course of Debtor’s business; or any other material
change in the business or financial affairs of Debtor.

7.12. Return and Repossession. In the event of any return, reclamation or
repossession of any Collateral, Debtor shall immediately notify Lender and remit
to Lender the amount credited by Debtor to the account of the Customer to whom
such goods had previously been sold or leased.



--------------------------------------------------------------------------------

7.13. United States of America Contracts. If any Accounts arose out of contracts
with the United States of America or any of its departments, agencies or
instrumentalities, Debtor shall promptly notify Lender and execute any writings
required by Lender in order that all money due or to become due under such
contracts shall be assigned to Lender and proper notice of the assignment given
under the Federal Assignment of Claims Act or other applicable laws or
regulations; and prior to completion of the foregoing, such Accounts shall be
excluded from Qualified Accounts.

7.14. Use of Proceeds. Advances by Lender to Debtor under this or other
agreements shall be used exclusively by Debtor for operating capital and other
valid corporate purposes.

7.15. Compliance with Laws. Debtor shall comply in all material respects with
all laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject.

7.16. Notice of Default. Debtor shall give prompt notice in writing to Lender of
the occurrence of any default or of any other development, financial or
otherwise, which might materially adversely affect its business, properties or
affairs or the ability of Debtor to perform the Obligations.

7.17. Further Assurances. Upon the reasonable request of Lender from time to
time, Debtor shall execute and deliver to Lender in form acceptable to Lender’s
counsel (i) all such further documents and assurances in order to perfect and/or
maintain any security interest or mortgage granted to Lender, (ii) collateral
assignments of all leases of real or personal property acquired by Debtor after
the date of this Agreement, (iii) mortgage and security agreements covering all
trademark and trade name registrations and applications acquired by Debtor,
(iv) motor vehicle lien applications and other documentation reasonably
requested by Lender to cause Lender to be named as a Lender on the titles to
Debtor’s vehicles, and (v) assignments of life insurance.

7.18. Maintain Deposits. Except for the deposit accounts identified on Schedule
V hereto, Debtor shall maintain all its commercial demand, deposit and other
cash disbursement accounts with First Business Bank. Subject to the provisions
of Section 5.2, Debtor shall deposit or cause to be deposited all Collections in
the Collateral Account established for the benefit of Debtor at First Business
Bank. Such accounts shall at all times have deposits in sufficient amounts to
pay all bank charges and fees charged in connection therewith, including, but
not limited to, all deposit account charges, wire transfer fees, ACH fees and
all fees for cash management services.

7.19. Margin Security. As of the execution hereof, Debtor does not own any
margin security and none of the loans advanced hereunder will be used for the
purpose of purchasing or carrying any margin securities or for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
any margin securities or for any other purpose not permitted by Regulation U of
the Board of Governors of the Federal Reserve System.



--------------------------------------------------------------------------------

7.20. Compliance with Environmental Laws. Debtor shall timely comply with all
applicable Environmental Laws.

7.21. Orders, Decrees and Other Documents. Debtor shall provide to Lender
immediately upon receipt copies of any correspondence, notice, pleading,
citation, indictment, complaint, order, decree, or other document from any
source asserting or alleging a circumstance or condition which requires or may
require a financial contribution by Debtor or a cleanup, removal, remedial
action, or other response by or on the part of Debtor under Environmental Laws
which seeks damages or civil, criminal or punitive penalties from Debtor for an
alleged violation of Environmental Laws.

7.22. Agreement to Update. Debtor shall advise Lender in writing as soon as
Debtor becomes aware of any condition or circumstance which makes the
environmental warranties contained in this Agreement incomplete or inaccurate.

7.23. Sales on Consignment. Debtor shall promptly notify Lender of all sales of
Inventory on consignment, on sale or return or on sale or approval, and Debtor
shall take all steps requested by Lender to protect Debtor’s interest in such
Inventory and to perfect Lender’s security interest in such Inventory.

7.24. Net Worth. Debtor’s Net Worth shall equal at least the following amounts
as of each of the following dates:

 

Determination Date

  

Net Worth Amount

May 31, 2015    Actual Net Worth as of the prior May 31 minus $13,000,000.00
August 31, 2015    Actual Net Worth as of the prior May 31 minus $1,000,000.00
November 30, 2015    Actual Net Worth as of the prior May 31 minus $2,000,000.00
February 28, 2016    Actual Net Worth as of the prior May 31 minus $3,500,000.00
May 31, 2016    Actual Net Worth as of the prior May 31 minus $3,500,000.00
August 31, 2016    Actual Net Worth as of the prior May 31 minus $1,000,000.00
November 30, 2016    Actual Net Worth as of the prior May 31 minus $1,500,000.00
February 28, 2017    Actual Net Worth as of the prior May 31 minus $1,750,000.00
May 31, 2017    Actual Net Worth as of the prior May 31 minus $1,750,000.00
August 31, 2017 and each August 31 thereafter    Actual Net Worth as of the
prior May 31 minus $250,000.00 November 30, 2017 and each November 30 thereafter
   Actual Net Worth as of the prior May 31 February 28, 2017 and each
February 28 thereafter    Actual Net Worth as of the prior May 31 plus
$250,000.00 May 31, 2018 and each May 31 thereafter    Actual Net Worth as of
the prior May 31 plus $500,000.00



--------------------------------------------------------------------------------

7.25. Net Earnings. Debtor’s Net Earnings (Loss), shall not be less than the
following amounts for the following periods:

 

Period

   Net Earnings
(Loss) Amount   June 1, 2014 – May 31, 2015    ($ 13,000,000.00 )  June 1, 2015
– August 31, 2015    ($ 1,000,000.00 )  June 1, 2015 – November 30, 2015    ($
2,000,000.00 )  June 1, 2015 – February 28, 2016    ($ 3,500,000.00 )  June 1,
2015 – May 31, 2016    ($ 3,500,000.00 )  June 1, 2016 – August 31, 2016    ($
1,000,000.00 )  June 1, 2016 – November 30, 2016    ($ 1,500,000.00 )  June 1,
2016 – February 28, 2017    ($ 1,750,000.00 )  June 1, 2016 – May 31, 2017    ($
1,750,000.00 )  June 1, 2017 – August 31, 2017 and each June 1 – August 31
thereafter    ($ 250,000.00 )  June 1, 2017 – November 30, 2017 and each June 1
– November 30 thereafter    $ 0.00    June 1, 2017 – February 28, 2018 and each
June 1 – February 28 thereafter    $ 250,000.00    June 1, 2017 – May 31, 2018
and each June 1 – May 31 thereafter    $ 500,000.00   

In addition to the foregoing requirements, Debtor’s Net Loss ( ) for any fiscal
month of Debtor ending on or after June 30, 2015 shall not exceed (i) Five
Hundred Thousand Dollars ($500,000.00) during the fiscal year ending May 31,
2016 and (ii) Two Hundred Fifty Thousand Dollars ($250,000.00) during the fiscal
years ending May 31, 2017 and each May 31 thereafter.



--------------------------------------------------------------------------------

7.26. Notice of Commercial Tort Claims. Promptly upon knowledge thereof, Debtor
shall deliver to Lender notice of any commercial tort claims it may bring
against any person, including the name and address of each defendant, a summary
of the facts, an estimate of Debtor’s damages, copies of any complaint or demand
letter submitted by Debtor, and such other information as Lender may request.

7.27. Delivery of Instruments, etc. Upon request by Lender, Debtor shall
promptly deliver to Lender in pledge all instruments, documents and chattel
paper constituting Collateral, duly endorsed or assigned by Debtor.

7.28. Employee Compensation. Debtor shall pay when due all employee wages,
salary and benefits, including, without limitation, vacation pay, sick pay and
other employment benefits, and upon request of Lender, shall provide Lender
evidence of the same and such other information regarding employee compensation
as Lender may request, all in a form acceptable to Lender. Further, Debtor shall
at all times take all appropriate action and all action requested by Lender to
(i) limit the extent of employee wage liens which may encumber the Collateral;
(ii) keep Lender informed as to the extent of any risk of such liens, and
(iii) protect Lender from loss by reason of any such liens.

8. DEBTOR’S NEGATIVE COVENANTS

During the term of this Agreement, and until the Obligations are paid or
satisfied in full, Debtor covenants and agrees that it will not, except with the
prior written approval of Lender:

8.1. Indebtedness. Become or remain liable in any manner in respect of any
indebtedness or contractual liability (including, without limitation, notes,
bonds, debentures, loans, guaranties, endorsements, obligations of partnerships,
and pension liabilities, in each case whether or not contingent and whether or
not subordinated), except:

8.1.1. Indebtedness arising under this Agreement;

8.1.2. Secured indebtedness corresponding to Authorized Security Interests;

8.1.3. Unsecured indebtedness, other than for money borrowed for the purchase of
a capital asset, incurred in the ordinary course of its business, which becomes
due and must be fully satisfied within twelve (12) months after the date on
which it is incurred; and

8.1.4. Indebtedness arising out of the lease or purchase of goods constituting
equipment and either unsecured or secured only by a purchase money security
interest securing purchase money indebtedness, but in any event only if such
equipment is acquired in compliance with Section 8.3 hereof.



--------------------------------------------------------------------------------

8.2. Liens. Create, incur or cause to exist any mortgage, security interest,
encumbrance, lien or other charge of any kind upon any of its property or
assets, whether now owned or hereafter acquired, except:

8.2.1. The interests created by this Agreement and other documents between
Debtor and Lender in favor of Lender;

8.2.2. Permitted Liens as described on Schedule IV attached hereto. Such
security interests shall secure only debt owing to the parties listed on
Schedule IV as of the date hereof, and shall be limited only to security
interests in the property described in Uniform Commercial Code Financing
Statements listed on Schedule IV hereto.

8.2.3. Liens for taxes or assessments not yet due or contested in good faith by
appropriate proceedings;

8.2.4. A purchase money security interest or lessor’s interest securing
indebtedness permitted to be outstanding or incurred under Section 8.1.4 hereof;

8.2.5. Construction lien claims arising from work done pursuant to construction
contracts, provided that Debtor is not in default under such construction
contracts;

8.2.6. Easements, restrictions, minor title irregularities and similar matters
which have no material adverse effect upon the ownership or use of Debtor’s
property;

8.2.7. Liens in connection with workers compensation or other insurance or to
secure performance of bids, trade contracts, leases, public or statutory
obligations, surety or appeal bonds or other obligations of like nature incurred
in the ordinary course of business, provided that Debtor is not in default under
or delinquent in any of the foregoing agreements or obligations; and

8.2.8. Other liens, charges and encumbrances incidental to the conduct of its
business or the ownership of its property which were not incurred in connection
with the borrowing of money or the purchase of property on credit and which do
not in the aggregate materially detract from the value of its property or
materially impair the use thereof in its business.

8.3. Expenditures. Expend or contract to expend during any fiscal year of Debtor
more than Six Hundred Thousand Dollars ($600,000.00) in the aggregate for the
lease (other than operating lease), purchase or other acquisition of any capital
asset, or for the lease (other than operating lease) of any other asset, whether
payable currently or in the future.

8.4. Sale of Assets. Sell, lease, or otherwise dispose of all or any substantial
part of its property, except as permitted hereunder.

8.5. Recapitalization and Merger. Recapitalize its corporate structure,
consolidate or merge with any other corporation, acquire any business, acquire
stock of any corporation, or enter into any partnership or joint venture.



--------------------------------------------------------------------------------

8.6. Conduct of Business. Substantially alter the nature of the business in
which it has advised Lender it plans to engage.

8.7. Distributions; Payments on Subordinated Debt. Directly or indirectly
declare or pay any dividends or make any distributions or payments on account of
equity interests in Parent to its shareholders, relatives of shareholders or
Affiliates of shareholders; purchase or redeem any of Parent’s equity interests
or purchase or redeem any interest or property of any of Parent’s shareholders,
relatives of shareholders or Affiliates of shareholders; or enter into any
agreement for any of the foregoing; or make any payment on any loan or note
payable to any of its shareholders, relatives of its shareholders or Affiliates
of shareholders or on any other loan or note payable which is subordinate by
agreement to the obligations hereunder, except as specifically agreed in writing
by Lender.

8.8. Investments. Purchase stock or securities of, extend credit to, or make
investments in, become liable as surety for, or guarantee or endorse any
obligation of, any person, firm or corporation, except:

8.8.1 extensions of credit expressly permitted in Section 8.11 hereof;

8.8.2. Parent’s investment in the Consolidated Subsidiaries;

8.8.3. investments in direct obligations of the United States of America;

8.8.4. commercial bank deposits with First Business Bank or as otherwise
permitted in Section 7.18 so long as such accounts are subject to such control
agreements in favor of Lender as Lender may require in its discretion; provided,
that with regard to such control agreements for the petty cash accounts, Debtor
shall provide Lender the control agreements executed by Debtor and the
applicable financial institution by no later than April 30, 2015;

8.8.5. extensions of credit reflected by trade accounts receivables arising for
goods sold by Debtor in the ordinary course of its business; and

8.8.6. Parent’s investment accounts identified on Schedule V hereto so long as
such accounts are subject to such control agreements in favor of Lender as
Lender may require in its discretion.

8.9. Discounts and Allowances. During any Default Period, grant any discount,
credit or allowance to any customer of Debtor or accept any return of goods
sold.

8.10. Restricted Transfers. In any manner transfer any property without prior or
present receipt of full and adequate consideration.

8.11. Restricted Payments. Permit any amount to be owing to Debtor by the
officers, managers or members of Debtor or any Affiliate of Debtor, or members
of their families, excepting any reasonable loans and advances to employees and
agents in the ordinary course of business.



--------------------------------------------------------------------------------

8.12. Compensation. Pay salaries, bonuses, commissions, consultant fees, or
other compensation which is excessive or unreasonable in comparison to
compensation paid in Debtor’s industry to any employee, officer or manager of
Debtor, any shareholder or director of Debtor, any Affiliate of Debtor or its
shareholders and/or any relative of any shareholder or director of Debtor.

8.13. Guarantees. Other than Debtor’s repurchase agreements with financial
institutions providing inventory financing to Debtor’s dealers (including,
without limitation, Debtor’s agreements GE Commercial Distribution Finance
Corporation and GE Commercial Distribution Finance Canada (hereafter,
collectively, “GE”) identified on Schedule VI (the “Existing GE Agreements”)),
make or suffer to exist any guarantees, except by endorsement of instruments for
deposit or collection in the ordinary course of business. Notwithstanding the
foregoing, Debtor hereby acknowledges that the Existing GE Agreements are the
only such agreements which Debtor has with GE and that such agreements have been
terminated by GE in accordance with their terms, and that so long as the UCC
Financing Statement of GE identified on Schedule IV remains outstanding in its
current form, in no event shall Debtor enter into any new repurchase or vendor
agreement with GE or amend any terms of the Existing GE Agreements, without the
prior written consent of Lender, granted in its sole discretion.

8.14. ERISA. Except as set forth on Schedule II, become a party to, or directly
or contingently liable under, any Plan.

8.15. Obligations to Third Parties. Permit any breach, default or event of
default to occur under any note, loan agreement, indenture, lease, mortgage,
contract for deed, security agreement or other contractual obligation binding
upon Debtor which would materially adversely affect Debtor’s business,
properties or affairs or the ability of Debtor to perform the Obligations.

8.16. Subsidiaries. Create or permit to exist any subsidiaries of Debtor other
than the Consolidated Subsidiaries.

8.17. Fiscal Year. Change its fiscal year.

8.18. Modification. Alter, modify, extend, renew or cancel any Collateral,
except in the ordinary course of business.

8.19. Change of Name, Jurisdiction or Location. With respect to each of Parent
and each Consolidated Subsidiary, without at least thirty (30) days prior
written notice to Lender, change its name, its jurisdiction of organization, its
principal office, its office where its records concerning Accounts are kept or
the location of any of it’s assets (except the shipment or temporary storage of
Inventory in the ordinary and normal course of Debtor’s business).

8.20. Constituent Documents. Amend the Articles of Incorporation or Bylaws of
Parent or any Consolidated Subsidiary.



--------------------------------------------------------------------------------

9. DEFAULT

Upon the occurrence of one or more of the following events of default (each an
“Event of Default”):

9.1. Insolvency, Bankruptcy, et. al. The commencement by Debtor of a voluntary
case under the federal bankruptcy laws, or any other applicable federal or state
bankruptcy, insolvency or other similar law, or the consent by it to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) of Debtor or of any
substantial part of its property, or the making by it of any assignment for the
benefit of creditors or the failure of Debtor generally to pay its debts as such
debts become due or the taking of action by Debtor in furtherance of any of the
foregoing; in addition, the entry of a decree or order for relief by a court
having jurisdiction in the premises in respect of Debtor in an involuntary case
under the federal bankruptcy laws or any other applicable federal or state
bankruptcy, insolvency or other similar law, or the appointment by a court of a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of Debtor or of any substantial part of its property, or the ordering
by a court of the winding up of Debtor’s affairs or liquidation of Debtor’s
affairs or assets and the continuance of any such decree or order unstayed,
uncontested by Debtor in good faith and in effect for a period of thirty
(30) consecutive days;

9.2. Nonperformance. Debtor fails to pay when due any of the Obligations or
breaches or fails to perform any warranty, covenant or undertaking by Debtor in
this Agreement or the Obligations; or fails to perform pursuant to or breaches
any provisions of any Collateral Agreement or any other agreement with Lender;

9.3. Continuation of Guarantors. Any guarantor terminates, revokes or repudiates
his, her or its suretyship or guaranty obligations or defaults under any
agreement securing such obligations;

9.4. Continuation of Subordination Agreements. Any creditor of Debtor which is a
party to a subordination agreement or intercreditor agreement with Lender
terminates, revokes or defaults under such subordination agreement or
intercreditor agreement or, without Lender’s contemporaneous written consent
makes demand for payment upon Debtor or takes any other action to collect
indebtedness from Debtor;

9.5. Inability to Perform. Debtor or any guarantor of any of the Obligations
dies, ceases to exist, or becomes insolvent;

9.6. Misrepresentation. Any representation, whether oral or written, made to
induce Lender to extend credit to Debtor, under this Agreement or otherwise, is
false in any material respect when made;

9.7. Injunction or Attachment. There is an injunction or attachment issued
against any of Debtor’s property or materially restricting the operation of
Debtor’s business;



--------------------------------------------------------------------------------

9.8. Acceleration of Indebtedness. Any event shall arise which results in the
acceleration of the maturity of any substantial indebtedness of Debtor to others
under any indenture, note, agreement or other form of undertaking (for this
purpose indebtedness shall be deemed substantial if it exceeds Ten Thousand
Dollars ($10,000.00));

9.9. Change of Control. There occurs any change in the present ownership and/or
control of ownership of Parent which results in any Person becoming the
beneficial owner, directly or indirectly, of twenty percent (20%) or more of the
stock of Parent having the right to vote for the election of directors; or any
Consolidated Subsidiary is no longer wholly owned by Parent.

9.10. Default under Agreement with Bank Affiliate. An event of default shall
occur under any agreement between Debtor and a Bank Affiliate; or

9.11. Material Adverse Change. Any event or circumstance with respect to Debtor
shall occur such that Lender shall believe in good faith that the prospect of
payment of all or any part of the Obligations or the performance by Debtor under
the Collateral Agreements is impaired or any material adverse change in the
business or financial condition of Debtor shall occur;

then all of the Obligations shall, at the option of Lender and without any
notice or demand, become immediately due and payable; and Lender shall have
(i) the rights and remedies provided for in the Collateral Agreements, (ii) all
rights and remedies for default provided by the Uniform Commercial Code as
enacted in Wisconsin, as well as any other applicable law, INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO REPOSSESS, RENDER UNUSABLE OR DISPOSE OF THE COLLATERAL
WITHOUT JUDICIAL PROCESS, WHICH IS HEREBY EXPRESSLY WAIVED BY DEBTOR and the
right to foreclose the security interest granted herein by any available
judicial procedure to the fullest extent permitted by law. With respect to such
rights and remedies:

A. Assembling Collateral. Lender may require Debtor to assemble the Collateral
and to make it available to Lender at any convenient place designated by Lender,
and Debtor hereby consents to the entry of any injunctive order, or other
appropriate equitable relief, compelling Debtor to assemble the Collateral and
to make it available to Lender at any convenient place designated by Lender.
Debtor waives any bond or undertaking which might otherwise be required in
connection with such relief. Lender may enter any premises of Debtor, or
wherever the Collateral may be located, and keep and store the same on said
premises without charge, until sold.

B. Collection and Handling of Accounts. Lender may receive, open and dispose of
all mail addressed to Debtor and notify the Post Office authorities to change
the address for delivery of mail addressed to Debtor to such address as Lender
may designate and may, pursuant to the power of attorney granted herein, endorse
the name of Debtor on any notes, acceptances, checks, drafts, money orders or
other instruments for the payment of money or any document relating to any
security interest that may come into Lender’s possession and sign Debtor’s name
on any invoice or bill of lading relating to any of the Accounts, on drafts
against Customers and



--------------------------------------------------------------------------------

notices to Customers. Lender may without notice to Debtor, collect, by legal
proceedings or otherwise, extend the time of payment of, or compromise or settle
for cash, credit or otherwise upon any terms, any of the Accounts or any
security interest, instrument or insurance applicable thereto or release the
obligor thereon and release and/or impair Collateral. Nothing in this Agreement
shall be construed to constitute Lender as Debtor’s agent for any purpose.
Lender shall not be liable for any error or omission or delay of any kind
occurring in the settlement, collection or payment of any of the Accounts or any
instrument received in payment thereof or for any damages resulting therefrom.

C. Expenses and Application of Proceeds. Debtor shall reimburse Lender for any
expense incurred by Lender in protecting or enforcing its rights under this
Agreement, including, without limitation, attorneys’ fees incurred in the
efforts made to enforce payment or otherwise effect collection of any Accounts,
as well as attorneys’ fees and legal expenses incurred in instituting,
maintaining, preserving, enforcing and foreclosing the security interest in any
of the Collateral, whether through judicial proceedings or otherwise or in
defending or prosecuting any actions or proceedings arising out of or relating
to Debtor’s transactions with Lender, including attorneys’ fees on appeal, all
expenses of taking possession, holding, preparing for disposition and disposing
of the Collateral, and all other collection expenses, whether or not in a legal
proceeding. After deduction of such expenses, Lender may apply the proceeds of
disposition to the Obligations in such order and amounts as it elects.

D. Audit. Lender may, at its option, whether or not the Obligations have been
accelerated, conduct or contract for one or more field audits of Debtor’s
financial statements and records. Debtor shall reimburse Lender the cost of any
such field audits, either by payment in cash or, at Lender’s option, by debit to
Debtor’s loan account ledger for Credit Facility A.

E. Jurisdiction and Venue. Debtor consents to the venue and jurisdiction of any
Circuit Court of Dane County Civil Division in the State of Wisconsin or the
United States District Court, Western District of Wisconsin – Madison Division,
and agrees that all actions, proceedings or other matters arising directly or
indirectly hereunder may be initiated in such courts and expressly consents that
any service of process may be made by personal service upon Debtor wherever
Debtor can be located or by certified or registered mail directed to Debtor at
Debtor’s address set forth herein to the full extent permitted by law.

F. Notice of Disposition of Collateral. Written notice, when required by law,
sent to any address of Debtor in this Agreement, at least ten (10) calendar days
(counting the day of mailing) before the date of a proposed disposition of the
Collateral is reasonable notice.

G. Protection or Preservation of Collateral. Lender has no duty to protect,
insure, collect or realize upon the Collateral or preserve rights in it against
prior parties. Lender shall not be responsible nor liable for any shortage,
discrepancy, damage, loss or destruction of any part of the Collateral
regardless of the cause thereof, unless caused by Lender’s willful misconduct.

H. Waiver. Lender may, at its option, take such action, in Debtor’s name or
otherwise, as may be necessary or desirable to fully or partially remedy such
default, including,



--------------------------------------------------------------------------------

without limitation, signing Debtor’s name or paying any amount so required, and
the cost shall be debited to Debtor’s loan account ledger for Credit Facility A
and treated for all purposes as an advance made by Lender hereunder, or Lender
may permit Debtor to remedy any default, each without waiving any other
subsequent or prior default by Debtor. Lender may permit Debtor to remedy any
default without waiving any other subsequent or prior default by Debtor.

I. Compliance with Other Laws. Lender may comply with any applicable state or
federal law requirements in connection with a disposition of the Collateral and
compliance will not be considered adversely to affect the commercial
reasonableness of any sale of the Collateral.

J. Warranties. Lender may sell the Collateral without giving any warranties as
to the Collateral. Lender may specifically disclaim any warranties of title or
the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

10. TERM AND TERMINATION

This Agreement may be terminated by Lender by written notice to Debtor at any
time during a Default Period. In the absence of such termination by Lender, this
Agreement shall continue in effect until the Original Termination Date and shall
thereafter automatically renew for successive one year periods (the Original
Termination Date and each anniversary thereof to which this Agreement has been
automatically renewed is herein referred to as a “Termination Date”) unless
either of Debtor or Lender has provided the other party with at least thirty
(30) days written notice of its intent to terminate this Agreement on the
Termination Date. In the event Debtor desires to terminate this Agreement prior
to the Termination Date, or in the event of termination of this Agreement during
a Default Period prior to the Termination Date, Debtor shall pay to Lender (a) a
prepayment premium equal to (i) three percent (3.0%) of the Maximum Loan Amount
if termination occurs before the first anniversary hereof, (ii) two percent
(2.0%) of the Maximum Loan Amount if termination occurs on or after the first
anniversary hereof but before the second anniversary hereof, or (iii) one
percent (1.0%) of the Maximum Loan Amount if termination occurs on or after the
second anniversary hereof, plus (b) all other Obligations of Debtor pursuant
hereto; provided however, that no prepayment premium shall be due in the event
termination of this Agreement is the result of refinancing through JPMorgan
Chase Bank, N.A. or First Business Bank after the first anniversary hereof.
Notwithstanding the foregoing, the security interests and other liens granted to
Lender and all Debtor’s duties, obligations and liabilities to Lender shall
continue in full force and effect until all of the Obligations have been paid,
performed or otherwise satisfied in full, Lender has been indemnified to its
satisfaction against losses from non-payment of banking fees otherwise payable
by Debtor and non-sufficient funds checks which have been credited against the
Obligations prior to termination of this Agreement and each of Debtor and any
guarantor of the Obligations has provided a release to Lender in form acceptable
to Lender.

11. INDEMNIFICATION

In consideration of the execution and delivery of this Agreement by Lender and
the agreement to extend the credit provided hereunder, Debtor hereby agrees to
indemnify, exonerate



--------------------------------------------------------------------------------

and hold Lender and each of the officers, directors, employees and agents of
Lender (collectively, herein called the “Lender Parties”) free and harmless from
and against any and all actions, causes of action, suits, losses, liabilities,
damages and expenses, including, without limitation, attorneys’ fees and
disbursements (collectively, herein called the “Indemnified Liabilities”),
incurred by the Lender Parties or any of them as a result of, or arising out of,
or relating to (a) the execution, delivery, performance, enforcement or
administration of this Agreement, the Notes or any other document or instrument
executed or delivered in connection with this Agreement, or (b) the
noncompliance by Debtor or by any property of Debtor with Environmental Laws.
Notwithstanding the foregoing, Debtor shall not be required to indemnify Lender
for any such Indemnified Liabilities arising on account of the willful
misconduct of Lender, and if and to the extent that the foregoing undertaking
may be unenforceable for any reason, Debtor hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. Debtor’s obligations
under this Section 11 shall survive the termination of this Agreement and the
discharge of Debtor’s other obligations hereunder.

12. PERSONS BOUND

This Agreement benefits Lender, its successors and assigns, and binds Debtor and
Debtor’s successors and assigns, provided, however, that in no event may Debtor
assign its interests, rights and/or obligations hereunder to any party without
the prior written consent of Lender, which consent may be withheld by Lender in
its sole discretion. Lender may disclose to any potential or prospective
assignee of Lender, any financial, credit or confidential information or
documents of or concerning Debtor which Lender deems necessary.

13. INTERPRETATION

All of the terms and conditions hereof and the rights, duties and remedies of
the parties hereto are governed by the laws of Wisconsin. The provisions of this
Agreement are severable, and invalidity of any provision of this Agreement shall
not affect the validity of any other provisions. The decision by Lender at any
time or times hereafter to not enforce strict performance by Debtor relative to
any of the provisions, warranties, terms and conditions contained in this
Agreement or any other agreement between Debtor and Lender shall not waive,
affect, or diminish the right of Lender thereafter to demand strict compliance
and performance therewith. None of the provisions, warranties, terms and
conditions contained in this Agreement or any other agreement now or hereafter
executed between Debtor and Lender shall be deemed to have been waived by any
act or knowledge of Lender unless in writing and signed by an officer of Lender
and directed to Debtor specifying such waiver. The titles of sections in this
Agreement are for convenience only and do not limit or construe the meaning of
any section.



--------------------------------------------------------------------------------

14. NOTICES

Any notice required to be given to either party hereunder shall be deemed given
(i) three (3) days after being placed in the United States of America mail,
certified or registered, return-receipt requested, or (ii) on the Business Day
after being sent by overnight courier service, and, in each case, properly
addressed with postage or delivery charge prepaid, to the following address:

 

If to Lender: First Business Capital Corp. 401 Charmany Drive Post Office Box
44961 Madison, Wisconsin 53744–4961 Attention: James G. Tepp If to Debtor:
Skyline Corporation 2520 By Pass Road Elkhart, Indiana 46514 Attention: Jon S.
Pilarski

15. RETURN OF DOCUMENTS, SCHEDULES AND INVOICES

Any documents, schedules, invoices or other papers delivered to Lender by Debtor
may be destroyed or otherwise disposed of by Lender three (3) months after they
are delivered to or received by Lender unless Debtor requests, in writing, the
return of said documents, schedules, invoices or other papers and makes
arrangements for such return, at Debtor’s expense.

16. PARTICIPATING LENDERS

Debtor agrees that Lender may, at its option, grant to one or more other
financial institutions the right to participate in the loan advances described
in this Agreement; provided, however, that Lender shall alone retain the right
to amend, modify, waive, or enforce the provisions of this Agreement. If any
Participating Lender shall at any time participate with Lender in making any
loan advances hereunder, Debtor hereby grants to such Participating Lender (in
addition to any other rights which such Participating Lender may have) both a
continuing lien and security interest in any money, security and other personal
property of Debtor which is in the possession of such Participating Lender, and
an express, contractual right of setoff therein, for the benefit of all
Participating Lender(s) and Lender (such interests, rights and the proceeds
thereof to be shared on a pro-rata basis by the Participating Lenders and Lender
according to their respective outstanding balances). Lender may disclose to any
Participating Lender, or any potential or prospective Participating Lender, any
financial, credit or confidential information or documents of or concerning
Debtor.

17. CONDITIONS PRECEDENT

17.1. Initial Credit Extension. Lender will not lend any money to Debtor
hereunder until this Agreement has been executed by Debtor, and Lender shall
have received the following documents fully executed, where applicable, and in
form and substance satisfactory to Lender and its counsel:

17.1.1. Certificates of Status for (i) Parent, Homette and Layton certified by
the Indiana Secretary of State and (ii) Homes certified by the California
Secretary of State, and (iii) for each of Parent and each Consolidated
Subsidiary, from such other states in which such corporations are authorized to
do business;



--------------------------------------------------------------------------------

17.1.2. Note A;

17.1.3. UCC–1 Financing Statements naming Debtor as “Debtor” and Lender as
“Secured Party”;

17.1.4. The Collateral Agreements, including, without limitation, each Mortgage;

17.1.5. Verification of termination of all UCC–1 and UCC–3 financing statements
filed against Debtor and/or its property, other than those naming Lender as
Secured Party.

17.1.6. Copies of certificates or other evidence satisfactory to Lender to the
effect that Lender is the lender loss payee under the policies of insurance
required by this Agreement;

17.1.7. With respect to each of Parent and each Consolidated Subsidiary a copy
of the resolutions of the Board of Directors authorizing the execution, delivery
and performance of this Agreement, the Notes, the Collateral Agreements, and all
other matters contemplated hereby, certified for accuracy and due adoption by
the Secretary of such corporation as of the date hereof, together with such
other necessary corporate action as Lender shall reasonably request;

17.1.8. With respect to each of Parent and each Consolidated Subsidiary, a
certificate, dated of even date herewith, signed by the Secretary of Debtor as
to the incumbency and signature of the person or persons authorized to execute
and deliver this Agreement, the Notes, the Collateral Agreements, and any other
instrument or agreement contemplated hereby;

17.1.9. With respect to each of Parent and each Consolidated Subsidiary, a copy
of the Articles of Incorporation and Bylaws of such corporation existing on the
date hereof and copies of any documents creating, evidencing or relating to
preferred shareholder’s rights, certified for accuracy and due adoption by the
Secretary of such corporation;

17.1.10. Disclaimer and consents from all mortgagees and/or lessors of real
property from which Debtor operates or on which any Collateral is located;

17.1.11. Borrowing Base Certificate;

17.1.12. Designation of Authority to act on behalf of Debtor;

17.1.13. Security Interest/Lien Subordination Agreement and/or Fixtures
Disclaimer from any person or entity holding a lien on real estate owned or
leased by Debtor in form and substance acceptable to Lender and its counsel,
disclaiming or subordinating any interest of such person or entity in any of the
equipment of Debtor constituting Collateral hereunder;



--------------------------------------------------------------------------------

17.1.14. Tri-Party Agreement;

17.1.15. Account Control Agreements with respect to the Operating Account and
each of the deposit accounts (other than depository accounts required to be
closed following the Closing Date) and investment accounts identified on
Schedule V;

17.1.16. Letter Reports with respect to the Real Estate;

17.1.17. A flood hazard determination form, confirming whether or not the Real
Estate is in a flood hazard area and whether or not flood insurance must be
obtained, and, if the Real Estate is located in a flood hazard area, a policy of
flood insurance.

17.1.18. Legal Opinion of Debtor’s Counsel;

17.1.19. Warehousemen Letters from all warehouses where inventory is stored;

17.1.20. Closing Statement;

17.1.21. Evidence satisfactory to Lender that on the Closing Date the sum of
Debtor’s cash on hand plus the amount available for borrowing under Section 4
hereof is at least Nine Million Dollars ($9,000,000.00) after giving effect to
payment of all trade payables over thirty (30) days from the due date or sixty
(60) days from the invoice date, all book overdrafts (including any held checks)
and all costs of closing the transactions contemplated hereby;

17.1.22. Evidence satisfactory to Lender that on the Closing Date Debtor’s Net
Worth is not less than Twenty One Million Dollars ($21,000,000.00).

17.2. Each Extension of Credit. Lender shall not be obligated to lend money to
Debtor unless all of the following are met:

17.2.1. No Event of Default has occurred and is continuing or will exist upon
the lending of the amount requested;

17.2.2. The representations and warranties contained in Section 6 hereof shall
be true and correct with the same force and effect as if made on the date of the
request for an advance;

17.2.3. Debtor shall have delivered to Lender a certificate as of the close of
business of the preceding day which indicates that the amount requested by
Debtor will not cause the aggregate amount of the Obligations, as increased by
the amount requested, to exceed the Collateral–Obligation ratio set forth in
Section 4 hereof; and



--------------------------------------------------------------------------------

17.2.4. In the reasonable opinion of Lender there does not exist (1) any
uncorrected material violation by Debtor of an Environmental Law, or (2) any
condition which requires, or may require, a cleanup, removal or other remedial
action by Lender or Debtor under any Environmental Laws.

18. WAIVER OF JURY

Debtor expressly waives any right to a trial by jury in any action or proceeding
to enforce or defend any rights under this Agreement, or under any amendment,
instrument, document or agreement delivered or which may in the future be
delivered in connection herewith or arising from any relationship existing in
connection with this Agreement and agrees that any such action or proceeding
shall be tried before a court and not before a jury.

Signatures on following page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Loan and Security Agreement to
be executed as of the 20th day of March, 2015.

 

DEBTOR: LENDER: SKYLINE CORPORATION FIRST BUSINESS CAPITAL CORP. By:

/s/ Jon S. Pilarski

By:

/s/ James G. Tepp

Jon S. Pilarski, Vice President, James G. Tepp, Vice President

Finance & Treasurer, Chief Financial

Officer

HOMETTE CORPORATION By:

/s/ Jon S. Pilarski

Jon S. Pilarski, Vice President and Treasurer LAYTON HOMES CORP. By:

/s/ Jon S. Pilarski

Jon S. Pilarski, Vice President and Treasurer SKYLINE HOMES, INC. By:

/s/ Jon S. Pilarski

Jon S. Pilarski, Vice President and Treasurer



--------------------------------------------------------------------------------

Exhibit B

Tanks

None



--------------------------------------------------------------------------------

Exhibit C

Other Environmental Conditions

None



--------------------------------------------------------------------------------

Exhibit D

Compliance Certificate

 

To: James G. Tepp First Business Capital Corp. Date:                 , 20     
Subject: Skyline Corporation Financial Statements

In accordance with our Loan and Security Agreement dated as of March 20, 2015
(the “Loan Agreement”), attached are the consolidated financial statements of
Skyline Corporation (“Debtor”) as of                 , 20     (the “Reporting
Date”), and for the year-to-date period then ended (the “Current Financials”).
All terms used in this certificate have the meanings given in the Loan
Agreement.

I certify in my capacity as an officer of Debtor that the Current Financials
have been prepared in accordance with generally accepted accounting principles,
subject to year-end adjustments, and fairly present Debtor’s financial condition
and the results of its operations as of the date thereof.

Events of Default. (Check one):

 

  ¨ The undersigned does not have knowledge of the occurrence of an Event of
Default under the Loan Agreement.

 

  ¨ The undersigned has knowledge of the occurrence of an Event of Default under
the Loan Agreement and attached hereto is a statement of the facts with respect
to thereto.

I hereby certify to Lender as follows:

 

  ¨ The Reporting Date marks the end of one of Debtor’s fiscal months, hence I
am completing only paragraphs 3 and 4 below.

 

  ¨ The Reporting Date marks the end of Debtor’s fiscal year, hence I am
completing all paragraphs below.



--------------------------------------------------------------------------------

Financial Covenants. The undersigned hereby further certifies as follows:

1. Minimum Net Worth. Pursuant to Section 7.24 of the Loan Agreement, as of the
Reporting Date, Debtor’s Net Worth was $          which ¨  satisfied ¨  did not
satisfy the requirement that such amount be not less than $         on the
Reporting Date as determined in accordance with the following:

 

Determination Date

Net Worth Amount

May 31, 2015

Actual Net Worth as of the prior May 31 minus $13,000,000.00

August 31, 2015

Actual Net Worth as of the prior May 31 minus $1,000,000.00

November 30, 2015

Actual Net Worth as of the prior May 31 minus $2,000,000.00

February 28, 2016

Actual Net Worth as of the prior May 31 minus $3,500,000.00

May 31, 2016

Actual Net Worth as of the prior May 31 minus $3,500,000.00

August 31, 2016

Actual Net Worth as of the prior May 31 minus $1,000,000.00

November 30, 2016

Actual Net Worth as of the prior May 31 minus $1,500,000.00

February 28, 2017

Actual Net Worth as of the prior May 31 minus $1,750,000.00

May 31, 2017

Actual Net Worth as of the prior May 31 minus $1,750,000.00

August 31, 2017 and each August 31 thereafter

Actual Net Worth as of the prior May 31 minus $250,000.00

November 30, 2017 and each November 30 thereafter

Actual Net Worth as of the prior May 31

February 28, 2017 and each February 28 thereafter

Actual Net Worth as of the prior May 31 plus $250,000.00

May 31, 2018 and each May 31 thereafter

Actual Net Worth as of the prior May 31 plus $500,000.00



--------------------------------------------------------------------------------

2. Minimum Net Earnings. Pursuant to Section 7.25 of the Loan Agreement, for the
¨  quarter ¨  year ending as of the Reporting Date, Debtor’s Net Earnings (Loss)
was $        , which ¨  satisfied ¨  did not satisfy the requirement that such
amount be not less than $        for the period ending on the Reporting Date, as
determined in accordance with the following:

 

Period

   Net Earnings
(Loss) Amount  

June 1, 2014 – May 31, 2015

   ($ 13,000,000.00 ) 

June 1, 2015 – August 31, 2015

   ($ 1,000,000.00 ) 

June 1, 2015 – November 30, 2015

   ($ 2,000,000.00 ) 

June 1, 2015 – February 28, 2016

   ($ 3,500,000.00 ) 

June 1, 2015 – May 31, 2016

   ($ 3,500,000.00 ) 

June 1, 2016 – August 31, 2016

   ($ 1,000,000.00 ) 

June 1, 2016 – November 30, 2016

   ($ 1,500,000.00 ) 

June 1, 2016 – February 28, 2017

   ($ 1,750,000.00 ) 

June 1, 2016 – May 31, 2017

   ($ 1,750,000.00 ) 

June 1, 2017 – August 31, 2017 and each June 1 – August 31 thereafter

   ($ 250,000.00 ) 

June 1, 2017 – November 30, 2017 and each June 1 – November 30 thereafter

   $ 0.00   

June 1, 2017 – February 28, 2018 and each June 1 – February 28 thereafter

   $ 250,000.00   

June 1, 2017 – May 31, 2018 and each June 1 – May 31 thereafter

   $ 500,000.00   

3. Monthly Stop Loss. Pursuant to Section 7.25 of the Loan Agreement, for the
fiscal month ending as of the Reporting Date, Debtor’s Net Earnings (Loss) was
$        , which ¨  satisfied ¨  did not satisfy the requirement that Debtor’s
Net Loss for any fiscal month of Debtor ending on or after June 30, 2015 shall
not exceed (i) Five Hundred Thousand Dollars ($500,000.00) during the fiscal
year ending May 31, 2016 and (ii) Two Hundred Fifty Thousand Dollars
($250,000.00) during each fiscal year thereafter.

4. Capital Expenditures. Pursuant to Section 8.3 of the Loan Agreement, for the
year-to-date period ending on the Reporting Date, Debtor has expended or
contracted to expend during the fiscal year ending May 31, 20    , for capital
expenditures, $        in the aggregate, which ¨  satisfied ¨  did not satisfy
the requirement that such expenditures not exceed Six Hundred Thousand Dollars
($600,000.00) during such fiscal year.

5. Petty Cash Account. The outstanding balance in Debtor’s Petty Cash Account
No. 9200024984 at JPMorgan Chase Bank, N.A. in Mansfield, Texas has not at any
time during the period since Debtor’s delivery to Lender of the prior Compliance
Certificate exceeded Ten Thousand Dollars ($10,000.00).



--------------------------------------------------------------------------------

Attached hereto are all relevant facts in reasonable detail to evidence, and the
computations of the financial covenants referred to above. These computations
were made in accordance with generally accepted accounting principles.

 

By:

 

Its:

 